                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In re Navistar MaxxForce Engines                          Master Case No. 1:14-cv-10318
 Marketing, Sales Practices and Products
 Liability Litigation                                      Judge Joan B. Gottschall



      OHIO LITIGANTS’, DRASC, INC. AND S&C TRUCKS OF
 WINKLEPLECK, LTD., MOTION FOR AN ORDER EXCLUDING THEM
  FROM THE CLASS ACTION SETTLEMENT OR ALTERNATIVELY
            ENLARGING THEIR TIME TO OPT OUT
        DRASC, Inc. and S&C Trucks of Winklepleck, Ltd. (referred to collectively as the

“Drasc Plaintiffs”) hereby respectfully move this Court pursuant to its general supervisory

authority and under Federal Rules of Civil Procedure Rules 6(b) and 60(b)(1) for an order (1)

finding that the Drasc Plaintiffs are not included in the settlement between the Named Plaintiffs

and Defendants, Navistar, Inc. and Navistar International Corporation (the “Settlement”), and/or

(2) extending the time for Drasc Plaintiffs to submit a formal opt-out notice from the Settlement

Class and modifying the Judgment entered on January 21, 2020 (Doc. No. 746) by excluding

Drasc Plaintiffs from the Settlement. In support of this motion, Drasc Plaintiffs state:

        1.       For several years now, the Drasc Plaintiffs have actively prosecuted claims

                 against Navistar in the Tuscarawas County Court of Common Pleas (Ohio), where

                 trial is scheduled to begin in June 2020 (the “Ohio Lawsuit”). The class parties

                 did not inform this Court of the Drasc Plaintiffs’ lawsuit. No one informed Drasc

                 Plaintiffs’ counsel of the class action settlement notice, despite the fact that



02546449-1 / 15166.09-0001
                 Navistar has known for years they represent the Drasc Plaintiffs. Moreover, the

                 Drasc Plaintiffs did not receive the settlement notice. And, even if they had, the

                 settlement notice does not specifically state that pending independent lawsuits

                 would be dismissed in the absence of submitting an opt-out form. The Drasc

                 Plaintiffs’ actions in the Ohio Lawsuit since this Court’s preliminary approval of

                 settlement demonstrate they had no intent to participate in a class action

                 settlement. The Drasc Plaintiffs and Navistar have engaged in more than 30

                 filings and exchanges (including hearings and inspections) and countless

                 communications (including settlement demands by the Drasc Plaintiffs) in the

                 Ohio Lawsuit subsequent to this Court’s preliminary approval of settlement,

                 during the opt out period, and also following the opt out period. Under the

                 circumstances and the law set forth in the Memorandum in Support, the Drasc

                 Plaintiffs should not be bound by the class action settlement.

                 2.          Alternatively, the Court should extend the time under Rule 6(b) for the

                 Drasc Plaintiffs to submit a formal opt-out notice because their failure to do so

                 was the result of excusable neglect, and the Court should modify the judgment

                 under Rule 60(b)(1) to reflect their exclusion.

        This motion is supported by the Declaration of Matthew W. Onest, one of Drasc

Plaintiffs’ counsel, the Declaration of Rodney Gordon, and the Memorandum in Support filed by

Drasc Plaintiffs that provides the factual and legal grounds for this motion.

        Therefore, Drasc Plaintiffs respectfully ask the Court to grant this motion and to provide

the relief requested.




02546449-1 / 15166.09-0001                                                                       2
                                            Respectfully submitted,

                                            /s/ Owen J. Rarric
                                            Owen J. Rarric (OH # 0075367)
                                             (Admitted pro hac vice), and
                                            Matthew W. Onest (OH # 0087907)
                                             (Admitted pro hac vice), of
                                            KRUGLIAK, WILKINS, GRIFFITHS
                                              & DOUGHERTY CO., L.P.A.
                                            4775 Munson Street NW,
                                            Canton, OH 44718
                                            Phone: (330) 497-0700
                                            Fax: (330) 497-4020
                                            orarric@kwgd.com; monest@kwgd.com

                                            ATTORNEYS FOR DRASC, INC. AND
                                            S&C TRUCKS OF WINKLEPLECK, LTD.



                                CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, the foregoing was served upon all counsel of

record via the District Court of Northern District of Illinois’s CM/ECF System.



                                            /s/ Owen J. Rarric
                                            Owen J. Rarric (OH # 0075367)
                                             (Admitted pro hac vice), of
                                            KRUGLIAK, WILKINS, GRIFFITHS
                                              & DOUGHERTY CO., L.P.A.

                                            ATTORNEYS FOR DRASC, INC. AND
                                            S&C TRUCKS OF WINKLEPLECK, LTD.




02546449-1 / 15166.09-0001                                                                  3
